                            Case 2:18-cv-02290-JCM-NJK Document 16 Filed 01/15/19 Page 1 of 2


                       1 ROBERT A. DOTSON
                         Nevada State Bar No. 5285
                       2 MEAD A. DIXON
                         Nevada State Bar No. 13860
                       3
                         DOTSON LAW
                       4 One East First Streetth
                         City Hall Tower, 16 Floor
                       5 Reno, Nevada 89501
                         Tel: (775) 501-9400
                       6 Email: rdotson@dotsonlaw.legal
                                mdixon@dotsonlaw.legal
                       7 Attorneys for Defendants

                       8                                UNITED STATES DISTRICT COURT
                       9                                        DISTRICT OF NEVADA
                     10       WAYNE HOUSE, an individual,                     Case No.: 2:18-cv-02290-JCM-NJK
                     11
                                                   Plaintiff,                 SECOND AMENDED STIPULATION
                     12              vs.                                      TO EXTEND TIME FOR
                                                                              DEFENDANT WAYNE & KEN, LLC
                     13       WAYNE USA CO. LTD., a Chinese                   TO FILE A RESPONSIVE PLEADING
                              corporation; XIONGJUN YAN, a Chinese
                     14       resident; YANG BAI DUAN a/k/a ARON              (Second Request)
                              DUAN, a Chinese resident; and WAYNE &
                     15       KEN, LLC, a New York limited liability
                              company,
                     16

                     17                             Defendants.

                     18
                                   Pursuant to LR IA 6-1, LR IA 6-2, and LR 7-1, Defendant Wayne & Ken, LLC (“Wayne
                     19
                            &Ken”), through its counsel, Dotson Law, and Plaintiff Wayne House, through his counsel of record,
                     20 Bayramoglu Law Offices LLC, hereby stipulate to extend the time for Wayne & Ken to file a

                     21 response to Wayne House’s Complaint. This further extension of time is requested so as to allow the

                     22 deadline for Wayne &Ken’s responsive pleading to correspond with Plaintiff’s response to the Order

                     23 to Show Cause so as to avoid any unnecessary expense if Plaintiff’s response is such that it impacts

                     24 the Wayne & Ken responsive pleading. Specifically, these parties agree that Wayne & Ken shall

                     25 have through and including Tuesday, January 29, 2019 to respond to Wayne House’s Complaint.

                     26 ///

                     27 ///

                     28
      DOTSON LAW
  ONE EAST FIRST STREET
CITY HALL TOWER, STE 1600                                             1
   RENO, NEVADA 89501
                            Case 2:18-cv-02290-JCM-NJK Document 16 Filed 01/15/19 Page 2 of 2


                       1
                                   This stipulation shall not constitute an appearance by Wayne & Ken, nor does Wayne & Ken
                       2
                            waive its right to dispute venue or jurisdiction. This stipulation and order is sought in good faith and
                       3
                            not for the purpose of delay. No prior request for extension of time has been made.
                       4
                             Dated this 15th day of January, 2019                 Dated this 15th day of January, 2019
                       5     BAYRAMOGLU LAW OFFICES LLC                           DOTSON LAW
                       6

                       7
                              /s/ NIHAT DENIZ BAYRAMOGLU                           /s/ ROBERT A. DOTSON
                       8     NIHAT DENIZ BAYRAMOGLU                               ROBERT A. DOTSON
                             Nevada State Bar No. 14030                           Nevada State Bar No. 5285
                       9     1540 West Warm Springs Road Suite 100                MEAD A. DIXON
                             Henderson, Nevada 89014                              Nevada State Bar No. 13860
                     10      (702) 462-5973                                       One East First Street
                             (702) 553-3404 (facsimile)                           City Hall Tower, 16th Floor
                     11      Attorney for Plaintiff Wayne House                   Reno, Nevada 89501
                                                                                  (775) 501-9400
                     12
                                                                                  Attorneys for Wayne & Ken LLC
                     13            IT IS SO ORDERED
                     14                   January
                                   DATED this      16,day
                                              ______    2019
                                                          of _________________, 2019
                     15
                                                                                  _____________________________________
                     16
                                                                                  UNITED   STATES
                                                                                  United States    JUDGEJudge
                                                                                                Magistrate
                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
      DOTSON LAW
  ONE EAST FIRST STREET
CITY HALL TOWER, STE 1600                                                 2
   RENO, NEVADA 89501
